Mr. Chief Justice Smyth
delivered the opinion of the Court:
The record clearly shows that Harrison never had, and never claimed, any interest in the money. He was merely a tool of Hieston in his draft-kiting project. Harrison was called as a witness and testified that the money sent by telegraph was not his, but Hieston’s; that he had no interest in it; that he was acting merely as air agent for Hieston. No one contradicts this, nor is there a single circumstance in conflict with it. Even, therefore, if the delivery of the telegraph company’s draft to Daniel could be said to have worked a constructive delivery of the money to him for Harrison, it would be immaterial; for still the money would not be Harrison’s, but Hieston’s, whose agent he was in handling it, and it could be recovered by the *137owner. Reynolds v. Smith, 7 Mackey, 27, 37; Selkirk v. Cobb, 13 Gray, 313; Farmers & M. Nat. Bank v. King, 57 Pa. 202; 2 C. J. 884. There is no question of estoppel involved. Appellants could succeed only by showing that the money was Harrison’s, and this they have utterly failed to do. If it was not Harrison’s, it was Hieston’s up to the time when the latter assigned it to the appellee, -which then became its owner.
Appellee’s bill is not in the nature of a creditor’s bill, as urged by appellants. It was necessary for the appellee to go into equity to restrain the disposition of the fund pending a determination with respect to its ownership. Equity, having obtained jurisdiction for that purpose, retained it for all purposes. Palmer v. Fleming, 1 App. D. C. 528; Greene v. Louisville & Interurban R. Co. 244 U. S. 499, 520, 61 L. ed. 1280, 1290, 37 Sup. Ct. Rep. 673, Ann. Cas. 1917E, 88.
Appellants assert that the transaction between the appellee bank and Hieston resembles one in which, as in Jones v. Warden, 1 Mackey, 476, a person transfers stock to another with the understanding that the latter was to use it in making a better impression for himself with the Treasury officials, from whom he was seeking concessions, and then goes into equity to compel a retransfer of the stock upon the other party’s refusal to return it. We do not think so. In such a case equity would, of course, leave the parties where it found them, because their arrangement was made for the purpose of deception. But there is nothing of that kind in this case so far as the appellee is concerned. It had no knowledge of Hieston’s scheme. Its dealing's with him were in every sense legitimate.
No error appearing, the judgment is affirmed, with costs.

Affirmed.

Mr. Justice Bobb did not sit with the Court in the hearing and determination of this appeal.
A motion for a rehearing was overruled July 25, 1918.